Exhibit 10.4

MASSEY ENERGY COMPANY

Non-Employee Director Annual Restricted Stock Award Agreement

[            ] Shares of Restricted Stock

THIS AGREEMENT dated as of the          day of                 ,         ,
between MASSEY ENERGY COMPANY, a Delaware corporation (the “Company”), and
[                                ] (“Participant”) is made pursuant and subject
to the provisions of the Massey Energy Company 2006 Stock and Incentive
Compensation Plan, as such plan may be amended from time to time (the “Plan”), a
copy of which is attached. All capitalized terms used herein that are defined in
the Plan have the same meaning given them in the Plan.

1. Award of Restricted Stock. On                 ,         , pursuant to the
Plan, the Committee granted to Participant, subject to the terms and conditions
of the Plan and subject further to the terms and conditions herein set forth, an
award of              shares, hereinafter described as “Restricted Stock.”

2. Restrictions. Except as provided in this Agreement, the shares of Restricted
Stock are nontransferable and are subject to a substantial risk of forfeiture.

3. Stock Power. With respect to shares of Restricted Stock forfeited under
Paragraph 6 below, Participant does hereby irrevocably constitute and appoint
the Secretary and each Assistant Secretary of the Company as his
attorney-in-fact to transfer the forfeited shares on the books of the Company
with full power of substitution in the premises. The Secretary and/or the
Assistant Secretary shall use the authority granted in this Paragraph 3 to
cancel any shares of Restricted Stock that are forfeited under Paragraph 6
below.

4. Vesting. Subject to Paragraph 6 below, Participant’s interest in the shares
of Restricted Stock shall become transferable and nonforfeitable (“Vested”) with
respect to one-third of the shares of Restricted Stock on each of
                                ,         ,                                 ,
        , and                                 ,         .

5. Death, Retirement, or Disability. If Participant dies, retires or becomes
permanently and totally disabled within the meaning of Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (“Permanently and Totally Disabled”)
while serving on the Board and prior to the forfeiture of the shares of
Restricted Stock under Paragraph 6 below, Participant’s Restricted Stock shall
be “Vested” (i.e., the restrictions on transfer and risk of forfeiture in
Paragraph 2 above shall lapse). For purpose of this Agreement, retirement shall
mean Participant’s cessation of service on the Board with the express approval
(which may be withheld and is not guaranteed) at such time by the Board of
Directors, or the Committee that administers the Plan, of such cessation being
retirement, and a Vesting event, for purposes of the Restricted Stock; and if
such approval is not provided, then such cessation shall not be considered
retirement for purposes hereof and such cessation shall not operate to Vest the
Restricted Stock.



--------------------------------------------------------------------------------

6. Forfeiture. Subject to Paragraph 5 above and Paragraph 7 below, all shares of
Restricted Stock that are not then Vested shall be forfeited if Participant’s
service on the Board terminates for any reason.

7. Change in Control. Notwithstanding any other provision of this Agreement,
Participant’s Restricted Stock shall be Vested if Participant’s service
terminates within two years following a Change in Control other than on account
of a voluntary resignation from service on the Board.

8. Voting Rights. During the period of restriction, Participant shall be
entitled to exercise voting rights with respect to the shares of Restricted
Stock.

9. Dividends and Other Distributions. During the period of restriction,
Participant shall be entitled to receive all dividends and other distributions
paid in cash or property other than Stock with respect to the shares of
Restricted Stock at the same time as any holder of shares of Stock generally
would receive such dividends and other distributions. If any dividends or
distributions are paid in Stock, such Stock shall be subject to the same
restrictions on transferability and the same rules for vesting, forfeiture and
custody as the shares of Restricted Stock with respect to which they are
distributed. No fractional shares of Restricted Stock shall accrue under this
Paragraph 9, and if Participant would otherwise be entitled to a fractional
share under this Paragraph 9, such fractional share shall be disregarded and
forfeited.

8. Custody of Certificates. Custody of stock certificates evidencing the shares
of Restricted Stock shall be retained by the Company. The Company shall deliver
to Participant the stock certificates evidencing the shares of Restricted Stock
that Vest.

9. Notice. Any notice or other communications given pursuant to this Agreement
shall be in writing and shall be personally delivered or mailed by United States
registered or certified mail, postage prepaid, return receipt requested, to the
following addresses:

If to the Company:

Massey Energy Company

4 North Fourth Street

Richmond, Virginia 23219

Attn: Corporate Secretary

If to Participant:

                                                 

                                                 

10. Fractional Shares. A fractional share shall not Vest hereunder, and when any
provision hereof may cause a fractional share to Vest, any Vesting in such
fractional share shall be postponed until such fractional share and other
fractional shares equal a Vested whole share.

 

-2-



--------------------------------------------------------------------------------

11. No Right to Continued Service. This Agreement does not confer upon
Participant any right to continue to serve on the Board of Directors of the
Company, nor shall it interfere in any way with the right of the Company to
terminate such service at any time, if permissible.

12. Change in Capital Structure. The terms of this Agreement shall be adjusted
as the Committee determines is equitably required in the event that (a) the
Company (i) effects one or more stock dividends, stock split-ups, subdivisions
or consolidations of shares or (ii) engages in a transaction to which
Section 424 of the Code applies or (b) there occurs any other event which, in
the judgment of the Committee, necessitates such action.

13. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware.

14. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

15. Participant Bound by Plan. Participant hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof.

16. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.

 

MASSEY ENERGY COMPANY

 

    Date:                         ,          [Authorized Officer]     [Title]  
 

 

    Date:                         ,          [Participant]    

 

-3-